            IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

JEREMY JEROME,

              Plaintiff,
v.                                       Case No. 4:19cv403-MW/CAS

DRIVERS LICENSE DIVISION,

           Defendant.
_________________________/

            ORDER ACCEPTING REPORT AND RECOMMENDATION

        This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 7, and has also reviewed de novo Plaintiff’s objections and

amended objections to the report and recommendation, ECF Nos. 8, 9, and 10.

Accordingly

        IT IS ORDERED:

        The report and recommendation is accepted and adopted, over Plaintiff’s

objections, as this Court’s opinion. The Clerk shall enter judgment stating, “Plaintiff’s

Complaint, ECF No. 1, is DISMISSED as frivolous and for failure to state a claim upon

which relief may be granted. All pending motions are DENIED.” The Clerk shall close

the file.

        SO ORDERED on September 12, 2019.

                                         s/Mark E. Walker
                                         Chief United States District Judge
